Case 19-22715-CMB        Doc 185    Filed 08/28/19 Entered 08/28/19 12:24:20         Desc Main
                                   Document      Page 1 of 6


                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:
                                                   Case No. 19-22715-CMB
 5171 CAMPBELLS LAND CO., INC.,
                                                   Chapter 11
                       Debtor.

 5171 CAMPBELLS LAND CO., INC.,
                                                   Related to Doc. No. 149
                       Movant,

          v.

 ASCENTIUM CAPITAL, LLC, IEMFS, Ltd.
 d/b/a GSG FINANCIAL, HITACHI
 CAPITAL AMERICA CORP., TRI STATE
 EQUIPMENT CO., INC., WESBANCO
 BANK, INC., STORE CAPITAL
 ACQUISITIONS, LLC, STORE MASTER
 FUNDING XIII, LLC, US FOOD, INC.,
 VISION FINANCIAL GROUP, INC. ,
 PENNSYLVANIA DEPARTMENT OF
 REVENUE, THE NEW YORK
 DEPARTMENT OF TAXATION AND
 FINANCE, THE OHIO DEPARTMENT OF
 TAXATION and THE INTERNAL
 REVENUE SERVICE.

                       Respondents.


                 LIMITED OBJECTION TO DEBTOR’S EXPEDITED MOTION
                    FOR SALE OF PERSONALTY FREE AND CLEAR OF
                       ALL LIENS, CLAIMS AND ENCUMBRANCES


           AND NOW COMES Perkins & Marie Callender’s, LLC (“PMC”), by and through its

 undersigned counsel, and files this Limited Objection to Debtor’s Expedited Motion for Sale of

 Personalty Free and Clear of All Liens, Claims and Encumbrances (“Limited Objection”), as

 follows:




 DM3\6043513.1
Case 19-22715-CMB         Doc 185     Filed 08/28/19 Entered 08/28/19 12:24:20           Desc Main
                                     Document      Page 2 of 6


           1.    On or about June 8, 2019 (the “Petition Date”), 5171 Campbells Land Co., Inc. (the

 “Debtor”) filed a voluntary petition for relief under Chapter 11 of the Bankruptcy Code, 11

 U.S.C. § 101, et seq. (as amended, the “Bankruptcy Code”).

           2.    On July 19, 2019, the Parties filed, and this Court approved, that certain Revised

 Stipulation and Consent Order (as amended by the First Amendments described in Paragraph 3

 below, the “Stipulation,” Doc. No. 72).

           3.    On August 1, 2019, the Parties filed, and this Court approved, Amendments to

 Revised Stipulation and Consent Order (the “First Amendments,” Doc. No. 106).

           4.    On or about August 22, 2019, the Debtor filed an Expedited Motion for Sale of

 Personalty Free and Clear of all Liens, Claims and Encumbrances (“Sale Motion”) [Doc. No. 149].

           5.    PMC continues to negotiate with the Debtor regarding terms under which the

 Committee will support the Motion. Those negotiations include additional amendments to the

 Stipulation necessitated by the terms of proposed sale and changes to the proposed order for

 approval of the Sale Motion.

           6.    Although it is hopeful that negotiations will be successful, PMC reserves the right

 to object to any of the terms of the proposed sale.

           WHEREFORE, PMC respectfully requests that this Honorable Court enter an Order

 denying the Sale Motion if PMC’s negotiations with the Debtor are not successful.



                                  [SIGNATURE ON NEXT PAGE]




                                              2
 DM3\6043513.1
Case 19-22715-CMB     Doc 185    Filed 08/28/19 Entered 08/28/19 12:24:20      Desc Main
                                Document      Page 3 of 6


 Dated: August 28, 2019                 Respectfully submitted,

                                        DUANE MORRIS LLP

                                        /s/ Joel M. Walker
                                        Joel M. Walker (PA I.D. No. 26515)
                                        600 Grant Street, Suite 5010
                                        Pittsburgh, PA 15219-2802
                                        Phone (412) 497-1000
                                        Fax (412) 497-1001
                                        jmwalker@duanemorris.com

                                        Counsel for Perkins & Marie Callender’s, LLC




                                       3
 DM3\6043513.1
Case 19-22715-CMB         Doc 185    Filed 08/28/19 Entered 08/28/19 12:24:20        Desc Main
                                    Document      Page 4 of 6


                                  CERTIFICATE OF SERVICE

           I certify under penalty of perjury that I served the within Limited Objection on all

 counsel of record via the Court’s CM/ECF system, as listed below, on August 28, 2019.


 Christopher J. Azzara on behalf of Creditor US Foods, Inc.
 cazzara@smgglaw.com, ccallahan@smgglaw.com;kmaiorano@smgglaw.com

 James Bauerle on behalf of Creditor Vision Financial Group, Inc.
 jbauerle@kwblegal.com

 Robert S. Bernstein on behalf of Creditor Committee Official Committee Of Unsecured
 Creditors
 rbernstein@bernsteinlaw.com, pghecf@bernsteinlaw.com; cwirick@bernsteinlaw.com;
 rbernstein@ecf.courtdrive.com; cwirick@ecf.courtdrive.com

 Kirk B. Burkley on behalf of Creditor Committee Official Committee Of Unsecured Creditors
 kburkley@bernsteinlaw.com, pghecf@bernsteinlaw.com; cwirick@bernsteinlaw.com;
 kburkley@ecf.courtdrive.com; cwirick@ecf.courtdrive.com

 Allison L. Carr on behalf of Creditor William T. Spaeder Co., Inc.
 acarr@tuckerlaw.com, agilbert@tuckerlaw.com

 Francis E. Corbett on behalf of Creditor Tri State Restaurant Equipment Company, Inc.
 fcorbett@fcorbettlaw.com, fcorbett7@gmail.com

 Donna M. Donaher on behalf of Creditor c/o Donna Donaher First National Bank of
 Pennsylvania
 donaherd@fnb-corp.com

 James F. Grenen on behalf of Creditor STORE Capital Acquisitions, LLC
 jgrenen@grenenbirsic.com

 James F. Grenen on behalf of Creditor STORE Master Funding XIII, LLC
 jgrenen@grenenbirsic.com

 David Andrew Haworth on behalf of Creditor STORE Capital Acquisitions, LLC
 haworthd@ballardspahr.com, hartt@ballardspahr.com; ganzc@ballardspahr.com

 David Andrew Haworth on behalf of Creditor STORE Master Funding XIII, LLC
 haworthd@ballardspahr.com, hartt@ballardspahr.com;ganzc@ballardspahr.com

 John Joseph Heurich, Jr. on behalf of Creditor L-Four, L.P.
 jheurich@lynchlaw-group.com



 DM3\6043513.1
Case 19-22715-CMB        Doc 185        Filed 08/28/19 Entered 08/28/19 12:24:20   Desc Main
                                       Document      Page 5 of 6


 John Joseph Heurich, Jr. on behalf of Creditor Ronald G Linaburg
 jheurich@lynchlaw-group.com

 Alan C. Hochheiser on behalf of Creditor AmTrust North America, Inc. on behalf of Technology
 Insurance Company, Inc.
 ahochheiser@mauricewutscher.com

 Joseph Edward Hudak on behalf of Interested Party MARC Group LLC
 josephhudaklaw@gmail.com

 Joseph Edward Hudak on behalf of Interested Party Peter Kaplan
 josephhudaklaw@gmail.com

 Ryan James on behalf of Creditor BurMac Commercial Roofing, Inc.
 RXJ@galantertomosovich.com

 Michael P. Kruszewski on behalf of Creditor Erie County Tax Claim Bureau
 mkruszewski@quinnfirm.com, knottingham@quinnfirm.com; mboni@quinnfirm.com;
 quinnbankruptcy@gmail.com; mmbquinnbankruptcy@gmail.com; mtrayer@quinnfirm.com;
 gbebko@quinnfirm.com

 Robert O Lampl on behalf of Debtor 5171 Campbells Land Co., Inc.
 rol@lampllaw.com, jschemm@lampllaw.com;jlacher@lampllaw.com;dfuchs@lampllaw.com;
 eslagle@lampllaw.com;neish51@gmail.com;jcooney@lampllaw.com;rcooney@lampllaw.com;
 slampl@lampllaw.com;RossLampl@lampllaw.com;rkunkel@lampllaw.com

 Michael C. Mazack on behalf of Creditor L-Four, L.P.
 mmazack@lynchlaw-group.com

 Michael C. Mazack on behalf of Creditor Ronald G Linaburg
 mmazack@lynchlaw-group.com

 John R. O'Keefe, Jr. on behalf of Creditor Dollar Bank, Federal Savings Bank
 jokeefe@metzlewis.com

 Office of the United States Trustee
 ustpregion03.pi.ecf@usdoj.gov

 Michael Paul Oliverio on behalf of Creditor L-Four, L.P.
 moliverio@lynchlaw-group.com, syellin@lynchlaw-group.com;cleonard@lynchlaw-group.com

 Michael Paul Oliverio on behalf of Creditor Ronald G Linaburg
 moliverio@lynchlaw-group.com, syellin@lynchlaw-group.com;cleonard@lynchlaw-group.com




                                              5
 DM3\6043513.1
Case 19-22715-CMB       Doc 185     Filed 08/28/19 Entered 08/28/19 12:24:20          Desc Main
                                   Document      Page 6 of 6


 Donald L. Phillips on behalf of Attorney CLEVELAND BROTHERS EQUIPMENT CO INC
 dphillips@donaldphillipslaw.com, ashapiro@donaldphillipslaw.com

 Aurelius P. Robleto on behalf of Creditor Elmhurst Properties, Inc.
 apr@robletolaw.com,
 rmk@robletolaw.com,ecf_admin@robletolaw.com,apr@ecf.courtdrive.com

 Melissa Lou Van Eck on behalf of Creditor Commonwealth of Pennsylvania Department of
 Revenue
 mvaneck@attorneygeneral.gov

 Samuel C. Wisotzkey on behalf of Creditor Reinhart Foodservice, L.L.C.
 swisotzkey@kmksc.com, kmksc@kmksc.com

 Paul R. Yagelski on behalf of Creditor Reinhart Foodservice, L.L.C.
 pryagelski@rothmangordon.com, jdmyers@rothmangordon.com

 Jennifer Zap on behalf of Attorney Ohio Department of Taxation
 jennifer.zap@ohioattorneygeneral.gov

 Norma Hildenbrand, on behalf of the United States Trustee by on behalf of U.S. Trustee Office
 of the United States Trustee
 Norma.L.Hildenbrand@usdoj.gov


                                             By: /s/ Joel M. Walker




                                            6
 DM3\6043513.1
